DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of Group I in the reply filed on October 16, 2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all of the instant claims. The restriction requirement has been reconsidered and is hereby withdrawn between Groups I and II. 
Applicant’s election without traverse of (i) the combination of BLIMP1, ZIC1, and ZYG11B and (ii) RNA markers in the reply filed on October 16, 2020 is acknowledged.
Claims 1-65 are currently pending.
Claims 5-8, 15, and 18-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected genes and types of markers), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 16, 2020.
Claims 12-14 and 16 have been examined to the extent that the claims read on the elected combination of genes (BLIMP1, ZIC1, and ZYG11B). The additionally recited genes and combinations thereof have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 9-14, 16-17, 34-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between biomarkers (i.e., ZIC1, BLIMP1, and ZYG11B) and skin/tissue condition (i.e., predicted age, level of cellular senescence, level of oxidative stress). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” a score for the skin samples in the first vessel, the second vessel and the third vessel based on the quantity of skin/tissue age biomarker measured in the genetic material extracted from the skin/tissue sample in each vessel, wherein the score is indicative of a condition of the skin/tissue sample in each vessel (clms 1, 48).  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
 	Additionally the claims recite a step of  “classifying” the prospective age-preventing agent as an age-preventing agent if the score determined for the skin/tissue sample in the first vessel is less than the score determined for the skin/tissue sample in the second vessel (clms 34, 
Additionally the claims recite a step of “determining” a score for the aged skin/tissue samples in the first vessel and the second vessel based on the quantity of skin/tissue age biomarker measured in the genetic material extracted from the aged skin/tissue sample in each vessel, wherein the score is indicative of a condition of the aged skin/tissue sample in each vessel (clms 34, 58).  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Additionally the claims recite a step of  “classifying” the prospective age-reversing agent as an age-reversing agent if the score determined for the aged skin sample in the first vessel is less than the score determined for the aged skin sample in the second vessel (clm 43). Neither the specification nor the claims set forth a limiting definition for “classifying” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of “classifying”  is that it may be accomplished by a mental process. Concepts performed in the human mind, such as forming a judgment or an opinion, are considered to be abstract ideas. 
Additionally the claims recite a step of “determining” a score for the skin sample based on the quantity of skin age biomarker measured in the extracted genetic material, wherein the score is indicative of a condition of the skin sample (clms 44).  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims recite steps of transferring samples to vessels, applying a skin inducing agent to the samples, applying a prospective age preventing/reducing agent to the samples, extracting genetic material from the samples, and measuring the quantity of age biomarkers in the genetic material. These steps do NOT amount to 
For example, the prior art of  Grether-Beck (Experimental Dermatology 2008 Vol 17 pages 771-779) teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour pretreatment of cultured human dermal fibroblasts (HDFs) with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation induced MMP-1 expression.   As shown in Fig. 3 (reproduced below), extracts from silica mud (Fig. 3a) and Blue Lagoon coccoid and filamentous algae (Figs. 3b-3c) significantly inhibited UV radiation‐induced MMP‐1 expression (page 776). 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale

Grether-Beck further teaches that the cells were kept in 6 well plates for culture and irradiation (page 772, col 2).  Thus Grether-Beck teaches a method comprising transferring samples to vessels (the wells of the plate); applying an age inducing agent (UV radiation) to the samples; applying a prospective age-preventing agent (silica mud, coccoid algae, or filamentous 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-14, 16-17, 35-42, 44-47, 49-55, 57-65  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding Claims 1-4, 9-14, 16-17, 35, and 62-65 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of for identifying age preventing agents for skin, yet the method only requires steps of “transferring”, “applying a skin age inducing agent”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score”. Thus it is not clear if applicant intends to cover only a method of “transferring”, “applying a skin age inducing agent”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claim 17 recites the limitation "the aging parameter being measured".  There is insufficient antecedent basis for this limitation in the claim.  Further it’s unclear because the only thing being measured in the method is the quantity of the skin age biomarker.  
Regarding Claims 36-42 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of for identifying age reversing agents for skin, yet the method only requires steps of “transferring”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score”. Thus it is not clear if applicant intends to cover only a method of “transferring”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the 
Claim 40 recites the limitation "the skin senescence biomarker".  There is insufficient antecedent basis for this limitation in the claim.  
 Regarding Claims 44-47 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for predicting skin age, yet the method only requires steps of “extracting”, “measuring”, and “determining a score”. Thus it is not clear if applicant intends to cover only a method of “extracting”, “measuring”, and “determining a score” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claim 47 recites the limitation "the non-coding RNA".  There is insufficient antecedent basis for this limitation in the claim.  
 Regarding Claims 49-55 and 57 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of for identifying age preventing agents for tissue, yet the method only requires steps of “transferring”, “applying a tissue age inducing agent”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score”. Thus it is not clear if applicant intends to cover only a method of “transferring”, “applying a skin age inducing agent”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score” OR if the method is intended to somehow require more to accomplish the goal set forth in the 
Regarding Claims 58-61 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of for identifying age reversing agents for tissue, yet the method only requires steps of “transferring”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score”. Thus it is not clear if applicant intends to cover only a method of “transferring”, “applying a prospective age preventing agent”, “extracting”, “measuring”, and “determining a score” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 63, 64, and 65 are rejected for referring to “a tissue age inducing agent”, “donor tissue” and “aged tissue”.  These claims depend from the method of claim 1 which requires “a skin age inducing agent”, “skin samples”, and “aged skin”.  In the instant case it is unclear how claims 63, 64, and 65 further limit the method of claim 1.  It is unclear if the “tissue” recited in claims 63, 64, and 65 is referring to the "skin” tissue recited in claim 1 or if the claim requires the analysis of another tissue in addition to the skin tissue it.  Clarification is requested. 

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
6.	Claims 1-4, 9-11, 17, 34-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to methods for (i) identifying age preventing agents for skin; (ii) identifying age reversing agents for skin; (iii) predicting skin age; (iv) identifying age preventing agents for tissue; and (v) identifying age reversing agents for tissue. The claims recite steps of “measuring” a quantity of a skin/tissue age biomarker and “determining” a score based on the quantity of the skin/tissue age biomarker, wherein the score is indicative of a condition of the skin/tissue.  
In the instant case, the claims do not set forth the skin/tissue age biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of skin/tissue age biomarkers (RNAs (including mRNA, siRNA, sRNA, microRNA, tRNA, rRNA, etc.) that have been identified only in terms of their function. Only claims 2, 11, 45, 47, and 50 state that the biomarker is RNA. Claim 47 states that the RNA is a non-coding RNA. 
The size of the genus is further expanded by the fact that the claims encompass biomarkers indicative of the age of ANY type of tissue (skin, lung, heart, liver, brain, etc.). The 
The specification (Example 1) teaches that skin tissues were built on air liquid grids. Tissues are grouped as follows: Groups Neo--Neonatal Fb, Neonatal Kc; 29y--29 year old Fb, 60y Kc; 84y--84 year old Fb, 60y Kc. At the end of the period, gene expression analysis is conducted. Data are shown in FIG. 8 and FIG. 9. With respect to gene expression in the dermis, the results, which are presented in FIG. 8, show that expression of the following genes is upregulated in an age-dependent manner: P16, IL-8, MMP-1, and ZIC-1. In contrast, HAS-2 expression decreases with age. With respect to gene expression in the epidermis, the results, which are presented in FIG. 9, show that the expression of the following genes is upregulated in an age-dependent manner: P16, IL-8, Blimp-1, and ZYG11B. In contrast, Ki-67 expression decreases with age. 
The specification provides written description for the following RNA skin age related biomarkers: P16, IL-8, MMP-1, ZIC-1, HAS-2, Blimp-1, ZYG11B, and Ki-67.  The specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of skin age biomarkers, the specification does not describe any structural features of the disclosed RNA skin age related biomarkers that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed RNA skin age related biomarkers that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated with skin age, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does 
Because the RNA skin age related biomarkers are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the RNA skin age related biomarkers would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of RNA skin age related biomarkers is not sufficient to describe the claimed genus of skin/tissue age related biomarkers.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 
Regarding the genus of tissue age biomarkers (which encompasses ANY type of tissue), the level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize tissue age biomarkers, because it is known that the genes that are expressed in one type of tissue (skin) tend to differ unpredictably from the genes that are expressed in other types of tissue (such as lung, heart, liver, brain, etc.). Therefore, those skilled in the art would have recognized that the specifications disclosure of skin age related biomarkers: P16, IL-8, MMP-1, ZIC-1, HAS-2, Blimp-1, ZYG11B, and Ki-67 would not have put the applicant in possession of age related biomarkers for any tissue at the time of filing.  Thus, the specification does not describe sufficiently detailed, relevant characteristics to show . 

7.	Claims 1-4, 9-14, 16-17, 34-65  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for (i) identifying age preventing agents for skin; (ii) identifying age reversing agents for skin; (iii) predicting skin age; (iv) identifying age preventing agents for tissue; and (v) identifying age reversing agents for tissue. 
The claims require transferring skin samples or tissue samples to two or more vessels. In view of the recitation of “skin”, the claims broadly encompass ANY type of skin (i.e., dermis or epidermis). In view of the recitation of “tissue”, the claims broadly encompass ANY type of tissue (i.e., skin, brain, liver, eye, cardiac, cancerous or diseased, etc.). Further the tissue can be obtained from humans or non-humans.  
The claims require “measuring” a quantity of a skin/tissue age biomarker. The claims do not set forth the skin/tissue age biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of skin/tissue age biomarkers (RNAs (including mRNA, siRNA, sRNA, microRNA, tRNA, rRNA, etc.) and epigenetic markers) that have been identified only in terms of their function. Only claims 2, 11, 45, 47, and 
The claims require determining a score for the skin/tissue samples, based on the quantity of the skin/age tissue biomarkers in the samples, wherein the score is indicative of a condition of the skin/tissue. The claims do not set forth how the “score” is determined and broadly encompass ANY method of arriving at a score.  Regarding the recitation of “a condition” of the skin/tissue, the claims encompass using the score to indicate ANY condition of the skin.  The specification (paras 0119 and 0132) teaches that once the quantity of a skin/tissue age biomarker has been determined, the value is input into a skin age scoring algorithm which generates a score that correlates with a condition(e.g., physiological/structural, functional, metabolic, etc.) that the skin/tissue sample is in. In some embodiments, the condition is the predicted age of the sample. In other embodiments, the condition is the level of cellular aging (e.g., cell damage) in the sample. In still other embodiments, the condition is the level of cell death (e.g., apoptosis or necrosis) in the sample. In still other embodiments, the condition is a level of proliferative cells in the sample.
The nature of the invention requires a reliable correlation between the expression level of ANY type of marker (nucleic acids, proteins, carbohydrates, metabolites, etc.) and the age of ANY type of skin (dermis or epidermis) or ANY type of tissue (i.e., skin, brain, liver, eye, cardiac, cancerous or diseased, etc.). The nature of the invention further requires a reliable correlation between the “score” and ANY condition of the skin (i.e., predicted age, level of cellular senescence, the level of oxidative stress, etc.)
Teachings in the Specification and Examples
dermis, the results, which are presented in FIG. 8, show that expression of the following genes is upregulated in an age-dependent manner: P16, IL-8, MMP-1, and ZIC-1. In contrast, HAS-2 expression decreases with age. With respect to gene expression in the epidermis, the results, which are presented in FIG. 9, show that the expression of the following genes is upregulated in an age-dependent manner: P16, IL-8, Blimp-1, and ZYG11B. In contrast, Ki-67 expression decreases with age. 
The specification (Example 2) describes a method for testing compounds. The specification teaches that skin tissues were built on air liquid grids. Test molecules were added on old (89 year-old) skin tissues, and the tissues were cultured for 5 days. To assess whether the test compounds were effective, dermis and epidermis layers were separated, gene expression evaluation was conducted using real-time PCR to analyze the aforementioned genes (dermis: P16, 11-8, MMP-1, HAS-2 and ZIC1; and epidermis: P16, 11-8, Blimp1, Ki67 and ZYG11B). Samples were treated with two test compounds (A and B) and a positive control (retinoic acid, which increases aging). Following treatment, age was predicted based on the expression levels of the marker genes. More specifically, the cycle threshold (CT) value of each gene was used in the Algorithm to predict the skin age. Results are shown in Table 4 (dermis tissue) and Table 5 (epidermis tissue). 

    PNG
    media_image2.png
    158
    306
    media_image2.png
    Greyscale

In dermis samples, a reduction of the dermal age was observed when the skin samples were treated with the Compound 2. Treatment with Compound 1 had a small effect in lowering the age of skin. In contrast, the treatment with retinoic acid increased the skin age. 

    PNG
    media_image3.png
    144
    297
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    32
    277
    media_image4.png
    Greyscale

In epidermis samples, a reduction of the dermal age was observed when the skin samples were treated with the Compound 1. Treatment with Compound 2 had a smaller, but also appreciable effect in lowering the age of skin. In contrast, the treatment with retinoic acid increased the skin age. 

State of the Art and the Unpredictability of the Art

The claims require “measuring” the quantity of a skin age biomarker. The claims do not set forth the skin age biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of skin age biomarkers (RNAs (including mRNA, siRNA, sRNA, microRNA, tRNA, rRNA, etc.) that have been identified only in terms of their function. The specification discloses that in dermis the following mRNAs are upregulated in an age-dependent manner: P16, IL-8, MMP-1, and ZIC-1. In contrast, HAS-2 expression decreases with age. The specification discloses that in epidermis the following mRNAs are upregulated in an age-dependent manner: P16, IL-8, Blimp-1, and ZYG11B. In contrast, Ki-67 expression decreases with age. The specification does not disclose any non-coding RNA or epigenetic biomarkers that are correlated with skin age. Regarding the disclosed mRNA skin age biomarkers, the specification does not describe any structural features of these markers that would have been expected to be shared by the members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of these markers that would have been expected to be shared by the members of the claimed genus.  All members of the genus have the same function i.e., they are correlated with skin age, but no correlation between their structure and this common function is disclosed.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envision or recognize additional members of the claimed genus.  Because the structure of the species which the claimed genus is expected to vary unpredictably from the structure of the disclosed skin age biomarkers, the specification does not 
The claims require “measuring” the quantity of a tissue age biomarker. The claims do not set forth the tissue age biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of tissue age biomarkers (RNAs (including mRNA, siRNA, sRNA, microRNA, tRNA, rRNA, etc.) that have been identified only in terms of their function.). In view of the recitation of “tissue”, the claims broadly encompass ANY type of tissue (i.e., skin, brain, liver, eye, cardiac, cancerous or diseased, etc.). The specification discloses particular mRNA biomarkers that are correlated with the age of dermis and/or epidermis.  However, the specification does not disclose any mRNA, non-coding RNA or epigenetic biomarkers that are correlated with the age of any other tissue types i.e., brain, liver, eye, cardiac, etc. Regarding the disclosed mRNA skin age biomarkers, it is highly unpredictable if these would also function as markers that are correlated with the age of brain, liver, eye, cardiac, or other tissue types because it is known that the genes that are expressed in one type of tissue (skin) tend to differ unpredictably from the genes that are expressed in other types of tissue (such as lung, heart, liver, brain, etc.).  For example, Hudgins  (Frontiers in Genetics 2018 Vol 9 No 59 pages 1-6) teaches that they investigated the dynamic changes in expression of the molecular hallmarks of senescence, including p16Ink4a, p21Cip1, and SASP factors in multiple tissues in mice during aging. Hudgins teaches that expression of these markers is highly variable in age- and tissue-specific manners (abstract). Hudgins teaches that they observed a dramatic difference in the tissue-specific expression profiles of the SASP factor/senescence marker gene panel with aging. In the hypothalamus, significant age-related expression changes were detected in Il6, Il1b, Timp1, Mmp12, Cxcl1, and Cxcl2, while in the heart only three genes, Mmp12, 
It is also unpredictable as to whether the results obtained in the specification with human skin could be extrapolated to non-human skin.  Hudgins  (Frontiers in Genetics 2018 Vol 9 No 59 pages 1-6) teaches that they investigated whether the tissue-specific and age-dependent changes in expression of senescence marker genes they observed in mice also occur during aging in humans.  They teach that CDKN2A and CDKN1A were senescence marker genes in humans.  However, for IL6, IL1A, TIMP1, MMP3, MMP12, CXCL1, CXCL2, and CCL8, no significant age-dependent expression changes were found in any of the tissues analyzed (page 4, col 2).
The claims require determining a score for the skin/tissue samples, based on the quantity of the skin/age tissue biomarkers in the samples, wherein the score is indicative of a condition of the skin/tissue. The claims do not set forth how the “score” is determined.  The specification (paras 0081 and 0104) teach that once the quantity of a skin/tissue age biomarker has been measured, the value is input into a skin/tissue age scoring algorithm which determines a score that correlates with a condition (e.g., physiological/structural, functional, metabolic, etc.) that the skin sample is in. The specification does not provide any other information regarding the 
Regarding the recitation of “a condition” of the skin/tissue, the claims encompass using the score to indicate ANY condition of the skin.  The specification (paras 0119 and 0132) teaches that once the quantity of a skin/tissue age biomarker has been determined, the value is input into a skin age scoring algorithm which generates a score that correlates with a condition(e.g., physiological/structural, functional, metabolic, etc.) that the skin/tissue sample is in. In some embodiments, the condition is the predicted age of the sample. In other embodiments, the condition is the level of cellular aging (e.g., cell damage) in the sample. In still other embodiments, the condition is the level of cell death (e.g., apoptosis or necrosis) in the sample. In still other embodiments, the condition is a level of proliferative cells in the sample. The specification provides a single example, wherein a “score” was used to predict the age of skin.  However, the specification is silent with respect to how the score was calculated, and the scores correlate with age.  Tables 4 and 5 provide the predicted age for skin samples, but it’s not clear what the scores were.  For example it’s not clear what “score” value is correlated with the predicted age of 43.132 or what “score” value is correlated with the predicted age of 91.463. Further it noted that the predicted ages of the skin samples set forth in Tables 4 and 5 are based on the score of a combination of biomarkers  (dermis: P16, 11-8, MMP-1, HAS-2 and ZIC1; and epidermis: P16, 11-8, Blimp1, Ki67 and ZYG11B).  With respect to the elected combination of biomarkers (ZICI, Blimp1, and ZYG11B), it is unclear how this combination could be used predict the age of dermis, since only ZICI is discloses as being correlated with the age of dermis. With respect to the elected combination of biomarkers (ZICI, Blimp1, and ZYG11B), it is unclear how this combination could be used predict the age of epidermis, since only Blimp1 and ZYG11B are disclosed as being correlated with the age of epidermis.  Additionally it is relevant to note that the specification does NOT provide any examples, wherein a “score” was used to predict the level of cellular aging (e.g., cell damage),  the level of cell death (e.g., apoptosis or necrosis) or the level of proliferative cells in the sample. The specification is silent with respect to how these scores would be calculated, and how the scores would correlate with these conditions.  
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

8.	It is noted that claims rejected in this portion of the Office Action under 35 USC 102 and 103 as anticipated by, or obvious in view of, the prior art have been previously rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the .

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 11, 35, 44, 45, 49, 50, 56, 57, 62, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grether-Beck (Experimental Dermatology 2008 Vol 17 pages 771-779).
Regarding Claim 1 Grether-Beck teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale

Grether-Beck further teaches that the cells were kept in 6 well plates for culture and irradiation (page 772, col 2).  Thus Grether-Beck teaches a method comprising transferring skin samples (HDFs) to a first vessel, a second vessel, and a third vessel (the wells of the plate); applying a skin age inducing agent (UV radiation) to the skin samples in the first vessel and the second vessel; applying a prospective age-preventing agent (silica mud, coccoid algae, or filamentous algae) to the skin sample in the first vessel; extracting genetic material from the skin samples in the first vessel, the second vessel and the third vessel; measuring a quantity of a skin age biomarker (MMP-1) in the extracted genetic material from each vessel; and determining a score (MMP-1/18S rRNA) for the skin samples in the first vessel, the second vessel and the third vessel based on the quantity of skin age biomarker measured in the genetic material extracted 
	Regarding Claim 2, Grether-Beck teaches the skin age biomarkers are mRNA (page 773, col 1, and page 775, col 2).
	Regarding Claim 11, Grether-Beck teaches skin age mRNA biomarkers (see Table 1).  
Regarding Claim 35, Grether-Beck teaches that they assessed whether a 24 hour pretreatment of the cultured HDF’s with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation-induced MMP-1 expression (page 776, col 1).  This is being interpreted as a method  wherein the skin age inducing agent (UV radiation) and the prospective age-preventing agent (silica mud or microalgae) are applied simultaneously to the skin sample since the silica mud and microalgae would have still been present (they were not removed) at the time the UV radiation was applied. 
Regarding Claim 44 Grether-Beck teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour pretreatment of cultured human dermal fibroblasts (HDFs) with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation induced MMP-1 expression.   As shown in Fig. 3 (reproduced below), extracts from silica mud (Fig. 3a) and Blue Lagoon coccoid 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale

Grether-Beck further teaches that the cells were kept in 6 well plates for culture and irradiation (page 772, col 2).  Thus Grether-Beck teaches a method comprising: extracting genetic material from a skin sample (HDF’s); measuring a quantity of a skin age biomarker (MMP-1) in the extracted genetic material; and determining a score (MMP-1/18S rRNA) for the skin sample based on the quantity of the skin age biomarker measured in the extracted genetic material. Grether-Beck teaches that the level of MMP-1 correlates with the level of collagen degradation (page 775, col 2).  Thus Grether-Beck teaches a method wherein the score (MMP-1/18S rRNA) is indicative of a condition of the skin sample (the level of collagen degradation). Regarding the recitation of “A method for predicting skin age” in the preamble, it is noted that MPEP 2111.02 states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim 
Regarding Claim 45, Grether-Beck teaches the skin age biomarker is MMP-1 RNA (page 773, col 1, and page 775, col 2).
Regarding Claim 49 Grether-Beck teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour pretreatment of cultured human dermal fibroblasts (HDFs) with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation induced MMP-1 expression.   As shown in Fig. 3 (reproduced below), extracts from silica mud (Fig. 3a) and Blue Lagoon coccoid and filamentous algae (Figs. 3b-3c) significantly inhibited UV radiation‐induced MMP‐1 expression (page 776). 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale


Regarding Claim 50, Grether-Beck teaches the skin age biomarker is MMP-1 RNA (page 773, col 1, and page 775, col 2).
Regarding Claim 56, Grether-Beck teaches classifying the prospective age-reversing agent (silica mud) as an age-reversing agent if the score determined for the aged tissue sample in the first vessel is less than the score determined for the aged tissue sample in the second vessel. As shown in Fig 3a the score for the UVA-silica mud samples is less than the score for the UVA only samples. 

Regarding Claim 62, Grether-Beck teaches a method wherein the skin age inducing agent is ionizing radiation (page 773, col 2). 
Regarding Claim 63, Grether-Beck teaches applying a tissue (skin) age inducing agent (UV irradiation) to a donor tissue (skin) sample to create the aged tissue (skin) sample (page 773, col 2). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grether-Beck (Experimental Dermatology 2008 Vol 17 pages 771-779) in view Finaly (US 2013/0337087 12/19/2013). 
	The teachings of Grether-Beck are presented above. 
	Grether-Beck does not teach a method wherein the skin sample comprises dermis (clm 3).  Grether-Beck does not teach a method wherein the skin sample comprises epidermis (clm 4). 
	 However, Finaly teaches a screening method for identifying an agent as effective for providing an anti-aging skin benefit is provided. The screening method includes culturing first and second human skin samples. The first human skin sample is contacted with at least one test agent. The second human skin sample is contacted with a positive control. Transcriptional profiles are generated from the first and second human skin samples, and the at least one test agent is identified as effective for providing an anti-aging skin benefit when the transcriptional profiles of at least two genes show a similar directional change in comparison to one or more untreated control tissue samples (abstract). Finlay teaches that the human skin samples obtained are processed to remove the subcutaneous layer. Removal of the subcutaneous layer can improve absorption of the media into the skin sample during culturing and may also enable an ex vivo skin model that is suitable for either topical or media delivery of test agents. Finaly teaches that the skin samples are positioned in the plate wells with the dermis side down over an iso-osmotic solution to keep the dermis moist and the epidermis dry (para 0039).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grether-Beck by using skin comprising epidermis and dermis (rather than cells isolated from skin) as suggested by .

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grether-Beck (Experimental Dermatology 2008 Vol 17 pages 771-779) in view Hsiao (US 2003/0207280 Pub 11/6/2003). 
	The teachings of Grether-Beck are presented above. 
Grether-Beck does not teach a method wherein skin age biomarkers include genes that are weighed differently with respect to the aging parameter being measured (clm 17).
However  Hsiao teaches quantifying expression levels of a plurality of genes, and obtaining a score by combining weighted gene expression levels according to a mathematical formula. The score indicates the state of a physiological condition according to the expression levels of a certain set of genes (paras 0005, 0006, 0011). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grether-Beck by weighing the skin age biomarkers with respect to the aging parameter being measured as suggested by Hsiao.  The use of weighted gene expression levels was routine in the art before the effective filing date of the claimed invention demonstrated by Hsiao and thus it would have been . 

14.	Claims 36-40, 43, 48, 58-61, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Grether-Beck (Experimental Dermatology 2008 Vol 17 pages 771-779).
Regarding Claim 36 Grether-Beck teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour pretreatment of cultured human dermal fibroblasts (HDFs) with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation induced MMP-1 expression.   As shown in Fig. 3 (reproduced below), extracts from silica mud (Fig. 3a) and Blue Lagoon coccoid and filamentous algae (Figs. 3b-3c) significantly inhibited UV radiation‐induced MMP‐1 expression (page 776). 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale


	Regarding Claim 37 Grether-Beck teaches applying a skin age inducing agent (UV radiation) to a donor skin sample to create the aged skin sample (page 773, col 2). 
Regarding Claim 40, Grether-Beck teaches the skin age biomarkers are mRNA (page 773, col 1, and page 775, col 2).
Regarding Claim 43, Grether-Beck teaches classifying the prospective age-reversing agent (silica mud) as an age-reversing agent if the score determined for the aged skin sample in the first vessel is less than the score determined for the aged skin sample in the second vessel. As shown in Fig 3a the score for the UVA-silica mud samples is less than the score for the UVA only samples. 

Regarding Claim 58 Grether-Beck teaches a method for determining whether silica mud and microalgae extracts from the Blue Lagoon can prevent skin ageing (title).  Grether-Beck teaches that UV radiation induces collagen degradation through the upregulation of MMP-1 expression in dermal fibroblasts.  Grether-Beck teaches that they assessed whether a 24 hour pretreatment of cultured human dermal fibroblasts (HDFs) with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation induced MMP-1 expression.   As shown in Fig. 3 (reproduced below), extracts from silica mud (Fig. 3a) and Blue Lagoon coccoid and filamentous algae (Figs. 3b-3c) significantly inhibited UV radiation‐induced MMP‐1 expression (page 776). 

    PNG
    media_image1.png
    258
    623
    media_image1.png
    Greyscale

Grether-Beck further teaches that the cells were kept in 6 well plates for culture and irradiation (page 772, col 2).  Thus Grether-Beck teaches a method comprising  transferring tissue samples to a first vessel and a second vessel; applying a tissue age inducing agent (UV irradiation) to the skin samples, applying a prospective age-reversing agent (silica mud, coccoid algae, or 
Regarding Claim 59 Grether-Beck teaches applying a tissue age inducing agent (UV radiation) to a donor tissue sample to create the aged tissue sample (page 773, col 2). 
Grether-Beck teaches that they assessed whether a 24 hour pretreatment of the cultured HDF’s with extracts prepared from silica mud or Blue Lagoon microalgae would affect UV radiation-induced MMP-1 expression (page 776, col 1). Therefore Grether-Beck does not teach a method wherein the prospective age reversing agent is applied to the aged skin/tissue samples (clms 36 and 58).  Grether-Beck does not teach isolating aged skin/tissue cells from a donor skin/tissue sample, transferring the isolated skin/tissue cells to an incubation vessel, and incubating the aged skin/tissue cells under conditions that promote growth of the aged skin/tissue (clms 38, 60, and 64).  Grether-Beck does not teach incubating skin/tissue samples under conditions that promote cell replication to create the aged skin/tissue sample (clms 39, 61, and 65). 


Improper Markush Grouping Rejection 
15. 	Claims 12-14 and 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class 
	The Markush groupings of 
(i) one or more of the genes encoding markers selected from a group consisting of P16, IL8,  MMP-1,  HAS-2,  ZIC1,  BLIMP1,  KI67,  and ZYG11B (clm 12);
(ii) at least 1, 2, 3, 4, 5, 6, 7 or 8 of the following markers: P16, IL8,  MMP-1,  HAS-2,  ZIC1,  BLIMP1,  KI67,  and ZYG11B (clm 13);
(iii) at least 1, 2, or 3 of the following markers: ZIC1, BLIMP1 or ZYG1IB (clm 14);
(iv) signature 3 comprising at least 1, 2, 3, 4, 5, or 6 positively correlated genes comprising P16; IL8; MMP-1; ZIC1; BLIMP1 and/or ZYG1IB (clm 16).
are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with age of skin. Accordingly, while the different genes are asserted to have the property of being correlated with age of skin, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMANDA HANEY/Primary Examiner, Art Unit 1634